Title: From Thomas Jefferson to Henry Ingle, 6 November 1807
From: Jefferson, Thomas
To: Ingle, Henry


                        
                            Sir
                            
                            Washington Nov. 6. 07
                        
                        The very great pressure of business for some time before and after the meeting of Congress, obliging me to
                            suspend nearly all correspondence, I have not till this day been able to reach your letter notifying me of the obliging
                            offer of the use of a pew in the new Protestant Episcopal church near the Navy yard on the part of the vestry of
                            Washington parish. I pray you to convey to them my thanks for this mark of attention, and to assure them that it would
                            have been extremely pleasing to me to have continued a member of their congregation & to have availed myself of their
                            kind offer, had the distance of the new building permitted it. this single circumstance obliging me to decline it, I take
                            the liberty of mentioning it to you, that the pew may not remain unoccupied. I beg you to assure them of my great respect,
                            and I salute yourself personally with great esteem.
                        
                            Th: Jefferson
                            
                        
                    